Citation Nr: 1642801	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-07 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The appellant had a verified period of active duty for training in the Army from January 1967 to May 1967.  He also had additional service in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that found that the Veteran did not satisfy the basic eligibility requirements for the receipt of VA nonservice-connected pension benefits.  The case was later transferred to the Pittsburgh, Pennsylvania, Regional Office (RO).  In July 2016, the appellant appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2011 notice of disagreement, and he reiterated during July 2016 Board hearing, the Veteran raised an issue as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  To date, this issue has not been adjudicated.  The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss is inextricably intertwined with the issue of whether the Veteran satisfies the basic eligibility requirements for the receipt of VA nonservice-connected pension benefits.  

The Board observes that the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following:  

1.  Adjudicate whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  If a timely notice of disagreement is filed, the appellant should be furnished a statement of the case and provided the requisite period of time for a response.

2.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

